10/25/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                      Case Number: DA 21-0424



                                        DA 21-0424




                                                                                   I
                                                                                  1../1•111




TOM VAN HAELE,
                                                                            OCT 2 5 2021
                                                                          Bowen Greenwood
                                                                                         Court
             Plaintiff and Appellant,                                   Clerk of Supreme
                                                                           State of Montana


       v.
                                                                       ORDER
JUDY KUHL, VALERIE CRAMER and
JENNIFER CRAMER,

              Defendants and Appellees.



       Appellant Tom Van Haele has filed a motion for extension of time within which to file his
opening brief. Good cause appearing,
       IT IS HEREI3Y ORDERED that Appellant has until November 23, 2021, within
which to file his openin brief.
       DATED this .C.6- day of October, 2021.
                                                   For the Court,




                                                                  Chief Justice